Citation Nr: 0809570	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-11 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from August 1943 to 
February 1946. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In March 2006, the veteran testified at a formal hearing 
before a Decision Review Officer at the Newark RO.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

There is no competent medical evidence linking the veteran's 
bilateral hearing loss to active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in a February 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post service treatment records and a VA examination 
report.  The Board notes that there are no service medical 
records associated with the veteran's claims file.  The 
National Personnel Records Center (NPRC) confirmed in 
February 2005 that the veteran's record was presumably lost 
in the 1973 fire at that facility.  Thereafter, in March and 
April 2005, the RO contacted the veteran and requested that 
he submit any service medical records he may have in his 
possession and asked that the veteran provide additional 
information to facilitate an additional attempt by the NPRC 
to locate records. The veteran responded that he was never 
treated in service for problems with his hearing; therefore, 
there were no in-service medical treatment records created 
relevant to the veteran's current claim for hearing loss.  
 
As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim both by letter and 
during his formal RO hearing in March 2006, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence.  Moreover, as the Board concludes below 
that the preponderance of the evidence is against the 
veteran's claim, any question as to an appropriate disability 
rating or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007). 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
separation documents, VA treatment records, private treatment 
reports, and a VA examination report.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that he is entitled to service 
connection for hearing loss. Specifically, he contends both 
in writing and orally at his March 2006 formal RO hearing 
that he was exposed to loud noise from gunfire, pipe bombs 
and machinery during his service at Fort Knox, Kentucky and 
Fort Hood, Texas.  After careful consideration of all 
procurable and assembled data, the Board finds that service 
connection for hearing loss is not warranted.
A private medical record dated January 1998 indicates that 
the veteran had bilateral sensoneural hearing loss at that 
time.  In a questionnaire associated with this examination, 
the veteran stated that he had slight hearing loss beginning 
twenty years before.  The veteran also stated he had 50 years 
exposure to loud noise.  A different comment from that date 
revealed the veteran reporting left sided tinnitus for 
several years.

In February 2005, the veteran was afforded a VA audiological 
examination.  The veteran told the examiner that he had 
hearing loss beginning that began in the 1950s and he 
attributed it to his time as an instructor on a firing range.  
The veteran also told the examiner that he had bilateral 
whistling in his ears that began in service.  The veteran 
said he used hearing protection only intermittently.  He also 
reported that after discharge from service, he had worked in 
a tool and dye making factory, but that there was no loud 
noise.  Additionally, the veteran stated that he had an 
occupational audiology screening examination in the 1950s in 
which hearing loss was noted, with further examinations in 
the 1980s and 1990s.  The veteran denied recreational noise 
exposure.  

After review of the claims file, the audiological examiner 
concluded in a June 2005 addendum that she could not opine as 
to whether the veteran's current hearing loss was related to 
his exposure to noise while in service approximately sixty 
years prior without resorting to mere speculation.  An award 
of VA benefits may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (By reasonable 
doubt is meant one which exists because of an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.); 
see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 
11 Vet. App. 124, 127 (1998).
The Board notes that the veteran's first documented complaint 
of hearing loss was approximately fifty years after service.  
The Board further notes that the veteran's current 
contentions of hearing loss since the 1950's and tinnitus 
since service are inconsistent with statements made to his 
private treatment provider in 1998 that he first noted slight 
hearing loss 20 years previously (i.e. 1970's).  The Board 
finds this evidence to be more probative than the current 
recollection of the veteran.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  

In sum, there is no competent medical opinion in the record 
which links the veteran's current hearing loss to service.  
The Board acknowledges the veteran's contentions that his 
hearing loss is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  
In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for hearing loss is denied.


____________________________________________
K. A BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


